Exhibit 10.45

THIRD AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this      of February, 2009, by and among RADISYS CORPORATION, an
Oregon corporation (“Borrower”), and SILICON VALLEY BANK (“Bank”). Capitalized
terms used herein without definition shall have the same meanings given them in
the Loan Agreement (as defined below).

RECITALS

A. Borrower and Bank have entered into that certain Loan and Security Agreement
dated as of August 7, 2008 (as may be amended, restated, or otherwise modified,
the “Loan Agreement”), pursuant to which the Bank has extended and will make
available to Borrower certain advances of money.

B. Borrower desires that Bank amend the Loan Agreement upon the terms and
conditions more fully set forth herein.

C. Subject to the representations and warranties of Borrower herein and upon the
terms and conditions set forth in this Amendment, Bank is willing to provide the
amendment contained herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

1. AMENDMENT TO SECTION 2.1.3 OF THE LOAN AGREEMENT. Subject to the terms of
Section 6 below, Section 2.1.3 of the Loan Agreement is amended and restated in
its entirety and replaced with the following:

2.1.3 Foreign Exchange Sublimit. As part of the Revolving Line, Borrower or any
of its Subsidiaries may enter into foreign exchange contracts with Bank under
which Borrower or any of its Subsidiaries commits to purchase from or sell to
Bank a specific amount of Foreign Currency (each, a “FX Forward Contract”) on a
specified date (the “Settlement Date”). FX Forward Contracts shall have a
Settlement Date of at least one (1) FX Business Day after the contract date and
shall be subject to a reserve of ten percent (10%) of each outstanding FX
Forward Contract (the “FX Reserve”), the FX Reserve to be in a maximum aggregate
amount equal to the Sublimit Amount. The aggregate amount of FX Forward
Contracts at any one time may not exceed ten (10) times the amount of the FX
Reserve. The obligations of Borrower and its Subsidiaries relating to this
section may not exceed the Availability Amount.



--------------------------------------------------------------------------------

2. AMENDMENT TO SECTION 8.9 OF THE LOAN AGREEMENT. Subject to the terms of
Section 6 below, Section 8.9 of the Loan Agreement is amended and restated in
its entirety and replaced with the following:

8.9 Other Debt. A default or breach occurs under (a) any agreement between
Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Bank, or any creditor that has
signed such an agreement with Bank breaches any terms of such agreement, (b) the
2013 Indenture or the 2023 Indenture or (c) any foreign exchange contract
between any of Borrower’s Subsidiaries and the Bank; or

3. AMENDMENT TO DEFINITION OF “FX BUSINESS DAY”, “LOAN DOCUMENTS” AND
“OBLIGATIONS” IN SECTION 13.1 OF THE LOAN AGREEMENT. Subject to the terms of
Section 5 below, the definitions of “FX Business Day”, “Loan Documents” and
“Obligations” in Section 13.1 of the Loan Agreement are amended and restated in
their entirety and replaced with the following:

“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower or any of its Subsidiaries is available to Bank from the entity
from which Bank shall buy or sell such Foreign Currency.

“Loan Documents” are, collectively, this Agreement, the Disclosure Schedule, the
Perfection Certificate(s), any note, or notes or guaranties executed by Borrower
or any Guarantor, any foreign exchange contracts entered into by Borrower’s
Subsidiaries with Bank, and any other present or future agreement between
Borrower any Guarantor (or Borrower’s Subsidiaries with respect to any foreign
exchange contracts) and/or for the benefit of Bank in connection with this
Agreement, all as amended, restated, or otherwise modified.

“Obligations” are Borrower’s and/or Guarantors’ (or Borrower’s Subsidiaries with
respect to any foreign exchange contracts with Bank) obligation to pay when due
any debts, principal, interest, Bank Expenses and other amounts Borrower and/or
Guarantors (or Borrower’s Subsidiaries with respect to any foreign exchange
contracts with Bank) owe Bank now or later, whether under this Agreement, the
Loan Documents, or otherwise, including, without limitation, all obligations
relating to letters of credit, cash management services, and foreign exchange
contracts, if any, and including interest accruing after Insolvency Proceedings
begin and debts, liabilities, or obligations of Borrower and/or Guarantor (or
Borrower’s Subsidiaries with respect to any foreign exchange contracts with
Bank) assigned to Bank, and the performance of Borrower’s and/or Guarantors’ (or
Borrower’s Subsidiaries with respect to any foreign exchange contracts with
Bank) duties under the Loan Documents.

4. BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:

(a) immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing;

 

2



--------------------------------------------------------------------------------

(b) Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

(c) the certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to Bank on the Effective Date remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

(d) the execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower;

(e) this Amendment has been duly executed and delivered by the Borrower and is
the binding obligation of Borrower, enforceable against it in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights; and

(f) as of the date hereof, it has no defenses against the obligations to pay any
amounts under the Obligations. Borrower acknowledges that Bank has acted in good
faith and has conducted in a commercially reasonable manner its relationships
with such Borrower in connection with this Amendment and in connection with the
Loan Documents.

Borrower understands and acknowledges that Bank is entering into this Amendment
in reliance upon, and in partial consideration for, the above representations
and warranties, and agrees that such reliance is reasonable and appropriate.

5. LIMITATION. The amendment set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a forbearance, waiver or
modification of any other term or condition of the Loan Agreement or of any
other instrument or agreement referred to therein or to prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with the Loan Agreement or any instrument or agreement referred to therein;
(b) to be a consent to any future consent or modification, forbearance or waiver
to any instrument or agreement the execution and delivery of which is consented
to hereby, or to any waiver of any of the provisions thereof; or (c) to limit or
impair Bank’s right to demand strict performance of all terms and covenants as
of any date.

6. EFFECTIVENESS. This Amendment shall become effective upon the satisfaction of
all the following conditions precedent:

6.1 Amendment. Borrower and Bank shall have duly executed and delivered this
Amendment to Bank; and

 

3



--------------------------------------------------------------------------------

6.2 Payment of Bank Expenses. Borrower shall have paid all Bank Expenses
(including all reasonable attorneys’ fees and reasonable expenses) incurred
through the date of this Amendment.

7. COUNTERPARTS. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.

8. INTEGRATION. This Amendment and any documents executed in connection herewith
or pursuant hereto contain the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by Bank with respect to Borrower shall remain in
full force and effect.

9. GOVERNING LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

BORROWER:    

RADISYS CORPORATION

an Oregon corporation

      By:   /s/    Brain Bronson       Printed Name:   Brain Bronson      
Title:   Chief Financial Officer BANK:     SILICON VALLEY BANK       By:  
/s/    Ron Sherman       Printed Name:   Ron Sherman       Title:   Senior
Relationship Manager